NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10310

                Plaintiff-Appellee,             D.C. No. 4:17-cr-01922-CKJ

 v.
                                                MEMORANDUM*
NEDIL ROBELO ZUNIGA-NAVARRO,
a.k.a. Nedil Zuniga-Navarro, a.k.a. Robelo
Zuniga-Navarro-Nedil,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Nedil Robelo Zuniga-Navarro appeals from the district court’s judgment and

challenges his guilty-plea conviction and 30-month sentence for illegal reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Zuniga-Navarro’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Zuniga-Navarro the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Zuniga-Navarro waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   18-10310